

Exhibit 10.1


SECOND AMENDMENT TO CREDIT
 
AGREEMENT AND LIMITED WAIVER
 
This SECOND AMENDMENT TO CREDIT AGREEMENT AND LIMITED WAIVER (this “Second
Amendment”) dated as of December 7, 2009 made by and among CYALUME TECHNOLOGIES,
INC., a Delaware corporation (the “Borrower”), CYALUME TECHNOLOGIES HOLDINGS,
INC., a Delaware corporation (the “Holding Company”) and TD BANK, N.A., as
Administrative Agent and as the Lender (the “Agent”).
 
Background
 
The Borrower, the Holding Company and the Agent entered into a credit agreement
dated as of December 19, 2008, which was amended by that certain First Amendment
to Credit Agreement and Limited Waiver dated as of September 1, 2009
(collectively, the “Original Credit Agreement”).  The Borrower has requested a
waiver of the Senior Leverage Ratio and the Total Debt Service Coverage Ratio
each for the quarter ending September 30, 2009.  In addition, the Borrower has
requested an amendment to the Senior Leverage Ratio, the Total Debt Service
Ratio, the Fixed Charge Ratio and the Minimum EBITDA Covenant.
 
NOW, THEREFORE, in consideration of the promises and the agreements, provisions
and covenants herein contained, the Borrower, the Holding Company and the Agent
hereby agree as follows:
 
1.           Limited Waiver.  Subject to the terms and conditions herein
contained and in reliance on the representations and warranties of the Borrower
herein contained, effective upon the satisfaction of the conditions precedent
set forth in section 3 below, the Agent hereby waives the requirements that the
Borrower be in compliance with (i) the Total Debt Service Ratio contained in
section 12.1(b) of the Original Credit Agreement for the quarter ending
September 30, 2009, and (ii) the Senior Leverage Ratio contained in section 12.2
of the Original Credit Agreement for the quarter ending September 30, 2009.  The
foregoing limited waivers are limited to the waivers of the specific Total Debt
Service Ratio, and Senior Leverage Ratio for the specific time period referred
to in this section 1 and is not a commitment or agreement to grant any waiver in
the future.
 
2.           Amendment.  Subject to the terms and conditions herein contained
and in reliance on the representations and warranties of the Borrower herein
contained, effective upon satisfaction of the conditions precedent contained in
section 3 below:
 
(a)           Section 1.1  “Definitions” of the Original Credit Agreement is
hereby amended by deleting the text of the defined terms below and inserting the
following in lieu thereof is hereby amended as follows:
 
(1)           Borrowing Base.  At the relevant time of reference thereto, an
amount determined by the Agent by reference to the most recent Borrowing Base
Report delivered to the Agent pursuant to §10.4(h), as adjusted pursuant to the
provisions below, which is equal to the sum of:  80% of Eligible Accounts
Receivable plus the lesser of (i) $2,100,000 which amount will decrease in the
amount of $100,000 on the last day of December 2009 (when the amount of this
subsection (i) will be $2,000,000) or (ii) 50% of Eligible Raw Material  and
Finished Goods Inventory.
 

--------------------------------------------------------------------------------


The Required Lenders may, in their reasonable discretion, from time to time, in
accordance with §2.7:  (x) reduce the lending formula with respect to any
Eligible Accounts Receivable to the extent that the Required Lenders reasonably
determine that:  (i) the dilution with respect of the Accounts Receivable for
any period has increased in any material respect or may be reasonably
anticipated to increase in any material respect above historical levels, or
(ii) the general creditworthiness of account debtors or other obligors of the
Borrower has declined materially or (y) reduce the lending formula with respect
to any Eligible Raw Material and Finished Goods Inventory to the extent that the
Required Lenders determine that:  (i) the number of days of the turnover of the
inventory owned by Borrower for any period has changed in any material adverse
respect, (ii) the liquidation value of any Eligible Raw Material and Finished
Goods Inventory, or any category thereof, has materially decreased, or (iii) the
nature and quality of the inventory has changed materially and adversely.  In
determining whether to reduce the lending formula(s), the Required Lenders may
consider events, conditions, contingencies or risks which are also considered in
determining Eligible Accounts Receivable and Eligible Raw Material and Finished
Goods Inventory.
 
(2)           Revolving Credit Loan Commitment.  The Revolving Credit Lenders’
several commitments to make Revolving Credit Loans to the Borrower subject to
the terms and conditions hereof, in the maximum outstanding principal amount of
$3,300,000, subject to the limitations herein contained, as the same may be
reduced from time to time, or if such commitment is terminated pursuant to the
provisions hereof, zero.
 
(b)           Section 5.3(b) “Mandatory Prepayments” contained in the Original
Credit Agreement is hereby deleted in its entirety and the following is hereby
inserted in lieu thereof:
 
(b)           subject to Section 11.1, an amount equal to 100% of the proceeds
received by the Guarantor or any of its Subsidiaries (i) from the incurrence of
any Indebtedness for borrowed money other than borrowings hereunder and (ii)
from the issuance of any Shares of the Guarantor or any of its Subsidiaries
(referred to herein, collectively, as “New Equity”), in each case, excluding
reasonable fees and expenses incurred by such Person relating to the incurrence
of such Indebtedness or issuance of such Shares.
 

--------------------------------------------------------------------------------


(c)           Section 12.1 “Coverage Ratios” contained in the Original Credit
Agreement is deleted in its entirety and the following is hereby inserted in
lieu thereof:
 
Section 12.1   Coverage Ratios.
 
(a)           Fixed Charge Ratio.  As of the last day of the fiscal quarter
ending December 31, 2009, the Fixed Charge Coverage Ratio shall not be less than
0.80:1.00 and as of the last day of the fiscal quarter ending December 31, 2010,
the Fixed Charge Coverage Ratio shall not be less than 1.00:1.00.
 
(b)           Total Debt Service Ratio.  As of the last day of any fiscal
quarter below, the Total Debt Service Coverage Ratio shall not be less than (i)
for the fiscal quarters ending December 31, 2009 and March 31, 2010: 1.00:1.00
and (ii) for the fiscal quarter ending June 30, 2010 and each fiscal quarter end
thereafter:  1.20:1.00
 
(d)           Section 12.2 “Leverage Ratio” contained in the Original Credit
Agreement is deleted in its entirety and the following is hereby inserted in
lieu thereof:
 
Section 12.2   Leverage Ratio.  At any time during the periods set forth below,
the Senior Leverage Ratio shall not be more than the ratio set forth below
during such period:
 
Period
 
Ratio
     
December 31, 2009, through and including March 30, 2010
 
4.75:1.00
 
   
March 31, 2010, through and including June 29, 2010
 
4.00:1.00
     
June 30, 2010, through and including December 30, 2010
 
3.25:1.00
     
December 31, 2010 and thereafter
 
3.00:1.00
     

 
(e)           Section 12.3 “Capital Expenditures” contained in the Original
Credit Agreement is deleted in its entirety and the following is hereby inserted
in lieu thereof:
 
Section 12.3   Capital Expenditures.  The Borrower will not make, nor permit any
Subsidiary to make any Capital Expenditures in any fiscal year that exceed
$2,000,000 for any fiscal year.
 
(f)           Section 12.4 “Current Ratio” contained in the Original Credit
Agreement is deleted in its entirety and the following is hereby inserted in
lieu thereof:
 

--------------------------------------------------------------------------------


Section 12.4   Current Ratio.  As of the last day of any fiscal quarter the
Borrower and its Subsidiaries shall not permit the Current Ratio to be less than
1.00:1.00.
 
(g)           Section 12.5 “Minimum Quarterly EBITDA” contained in the Original
Credit Agreement is delete in its entirety and  the following is hereby inserted
in lieu thereof:
 
Section 12.5   Minimum Quarterly EBITDA.  At any time during the periods set
forth below the minimum EBITDA of the Borrower and its subsidiaries for the
fiscal quarter then ending shall not be less than the amount set forth below:
 
less than the amount set forth below:
 
 
Quarterly Date
 
Minimum EBITDA for Quarter
     
December 31, 2009
 
$1,400,000
     
March 31, 2010
 
$1,850,000
     
June 30, 2010
 
$1,850,000
     
September 30, 2010
 
$1,850,000
     
December 31, 2010 and each fiscal quarter thereafter
 
$1,500,000



(h)           The Original Credit Agreement is hereby amended by adding the
following new Section 10.16 “Minimum Cash Balances”:
 
Section 10.16   Minimum Cash Balances.  The Borrower, Guarantor, and CTSA
together will maintain at each month end on the consolidated balance sheet,
unrestricted consolidated cash balances of not less than $1,000,000.
 
(i)           The Original Credit Agreement is hereby amended by adding the
following new Section 10.17 “2009 Field Audit”:
 
Section 10.17   2009 Field Audit.  The Borrower shall cause to be delivered to
the Agent a field audit at Borrower’s sole cost and expense, in form and
substance satisfactory to the Agent, on or before December 31, 2009.
 
(j)           Section 15.1 “Events of Default” of the Original Credit Agreement
is hereby amended (i) by adding in subsection (c) “10.16”, “10.17” after the
reference to subsection 10.14 in such subsection, and (ii) by adding the
following new subsections (s) and (t) and (iii) by deleting the word “or” at the
end of subsection q:
 

--------------------------------------------------------------------------------


(s)           on or before April 30, 2010, the Borrower has not received net
cash proceeds of at least $3,000,000 from the issuance of subordinated
Indebtedness, such Indebtedness to be on terms and conditions satisfactory to
Agent and subordinated by a written subordinated agreement, to the Obligations,
such subordination to be on terms and conditions satisfactory to the Agent, or
by the issuance of New Equity in the Borrower or the Guarantor, to be on terms
and conditions satisfactory to Agent, and the Term Loans have not been prepaid
with at least $3,000,000 of such proceeds on or before April 30, 2010; or
 
(t)           credit insurance, in form and substance satisfactory to Agent, for
each Account Receivable owed by an Account Debtor which is not organized under
the laws of a State in the United States of America has not been assigned to
Agent on or before December 31, 2009 or the Borrower has not repaid, on or
before December 31, 2009, the Revolving Loan outstanding which were advanced
because Accounts Receivable owed by an Account Debtor which is not organized
under the laws of a State in the United States of America were included in the
Borrowing Base.
 
3.           Conditions Precedent.  The provisions of this Second Amendment
shall be effective as of the date on which all of the following conditions shall
be satisfied:
 
(a)           the Borrower shall have delivered to the Agent a fully executed
counterpart of this first amendment;
 
(b)           the Borrower shall have paid all fees, costs and expenses owing to
the Agent and its counsel on or before the date hereof;
 
(c)           the Agent shall have indicated its consent and agreement by
executing this Second Amendment;
 
(d)           the Borrower shall have delivered certified copies of the
resolutions of its Board of Directors approving the execution of this Second
Amendment and the actions contemplated herein, in form and substance
satisfactory to the Agent; and
 
(e)           the Borrower shall have paid the Agent $75,000 for this Second
Amendment.
 
4.           Miscellaneous.
 
(a)           Ratification.  The terms and provisions set forth in this Second
Amendment shall modify and supersede all inconsistent terms and provisions set
forth in the Original Credit Agreement and except as expressly modified and
superseded by this Second Amendment, the terms and provisions of the Original
Credit Agreement and the other Loan Documents are ratified and confirmed and
shall continue in full force and effect. The Borrower and the Agent agree that
the Original Credit Agreement as amended hereby and the other Loan Documents
shall continue to be legal, valid, binding and enforceable in accordance with
their respective terms. For all matters arising prior to the effective date of
this Second Amendment, the Original Credit Agreement (as unmodified by this
Amendment) shall control.  The Borrower hereby acknowledges that, as of the date
hereof, the security interests and liens granted to the Agent under the Credit
Agreement and the other Loan Documents are in full force and effect, are
properly perfected and are enforceable in accordance with the terms of the
Credit Agreement and the other Loan Documents.
 

--------------------------------------------------------------------------------


(b)           Representations and Warranties.  The Borrower hereby represents
and warrants to the Agent that the representations and warranties set forth in
the Loan Documents, after giving effect to the waiver contained in this Second
Amendment, are true and correct in all material respects on and as of the date
hereof, with the same effect as though made on and as of such date except with
respect to any representations and warranties limited by their terms to a
specific date.  The Borrower further represents and warrants to the Agent that
the execution, delivery and performance by the Borrower of this consent letter
(i) are within the Borrower’s power and authority; (ii) have been duly
authorized by all necessary corporate and shareholder action; (iii) are not in
contravention of any provision of the Borrower’s certificate or articles of
incorporation or bylaws or other organizational documents; (iv) do not violate
any law or regulation, or any order or decree of any Governmental Authority; (v)
do not conflict with or result in the breach or termination of, constitute a
default under or accelerate any performance required by, any indenture,
mortgage, deed of trust, lease, agreement or other instrument to which the
Borrower is a party or by which the Borrower or any of its property is bound;
(vi) do not result in the creation or imposition of any Lien upon any of the
property of the Borrower other than in favor of Agent; (vii) do not require the
consent or approval of any Governmental Authority.  All representations and
warranties made in this Second Amendment shall survive the execution and
delivery of this Second Amendment, and no investigation by the Agent shall
affect the representations and warranties or the right of the Agent to rely upon
them.
 
(c)           Release.  In addition, to induce the agent to agree to the terms
of this first amendment, the borrower represents and warrants that as of the
date of its execution of this first amendment there are no claims or offsets
against or rights of recoupment with respect to or defenses or counterclaims to
its obligations under the loan documents and in accordance therewith it:
 
(i)           Waives any and all such claims, offsets, rights of recoupment,
defenses or counterclaims, arising prior to the date of its execution of this
amendment and
 
(ii)           Releases and discharges the agent and its officers, directors,
employees, agents and affiliates (collectively the "released parties") from any
and all liabilities, claims, causes of action, in law or equity, which the
borrower or any guarantor may have against any released party arising prior to
the date hereof in connection with the loan documents or the transactions
contemplated thereby.
 
(d)           Reference to Agreement.  Each of the Loan Documents, including the
Original Credit Agreement and any and all other agreements, documents, or
instruments now or hereafter executed and delivered pursuant to the terms hereof
or pursuant to the terms of the Original Credit Agreement as amended hereby, are
hereby amended so that any reference in such Loan Documents to the Original
Credit Agreement shall mean a reference to the Original Credit Agreement as
amended hereby.
 

--------------------------------------------------------------------------------


(e)           Expenses of the Agent.  As provided in the Credit Agreement, the
Borrower agrees to pay all reasonable costs and expenses incurred by the Agent
in connection with the preparation, negotiation, and execution of this Second
Amendment, including without limitation, the reasonable costs and fees of the
Agent’s legal counsel.
 
(f)           Severability.  Any provision of this Second Amendment held by a
court of competent jurisdiction to be invalid or unenforceable shall not impair
or invalidate the remainder of this Second Amendment and the effect thereof
shall be confined to the provision so held to be invalid or unenforceable.
 
(g)           Applicable Law.  This Amendment shall be governed by and construed
in accordance with the laws of The Commonwealth of Massachusetts and the
applicable laws of the United States of America.
 
(h)           Successors and Assigns.  This Second Amendment is binding upon and
shall inure to the benefit of the Agent, the Holding Company and the Borrower,
and their respective successors and assigns, except the Borrower may not assign
or transfer any of its rights or obligations hereunder without the prior written
consent of the Agent.
 
(i)           Counterparts.  This Second Amendment may be executed in one or
more counterparts and on facsimile counterparts, each of which when so executed
shall be deemed to be an original, but all of which when taken together shall
constitute one and the same agreement.
 
(j)           Effect of Waiver.  No consent or waiver, express or implied, by
the Agent to or for any breach of or deviation from any covenant, condition or
duty by the Borrower shall be deemed a consent or waiver to or of any other
breach of the same or any other covenant, condition or duty.
 
(k)           Headings.  The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.
 
(l)           Entire Agreement.  This Second Amendment embodies the entire
agreement among the parties hereto with respect to the subject matter thereof,
and supersedes any and all prior representations and understandings, whether
written or oral, relating to this Amendment.  There are no oral agreements among
the parties hereto with respect to the subject matter hereof.
 

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment as of
the date first above written.
 

  BORROWER           CYALUME TECHNOLOGIES, INC.          
 
By:
/s/ Michael Bielonko       Name: Michael Bielonko       Title Chief Financial
Officer  

 

  HOLDING COMPANY           CYALUME TECHNOLOGIES HOLDINGS, INC.          
 
By:
/s/ Derek Dunaway       Name: Derek Dunaway       Title Chief Executive Officer
 

 

  AGENT           TD BANK, N.A.          
 
By:
/s/ Greg Spurr       Name: Gregory W. Spurr       Title Senior Vice President  

 
 

--------------------------------------------------------------------------------


 